                                               ltmJCSDNY           • ,.
                                               1 DOCUMENT            • l
UNITED STATES DISTRICT COURT                  11 ;nEC11tONICAil;f FILED i_
SOUTHERN DISTRICT OF NEW YORK                 11 C'4.)C t: -    .·   . . ·. '     I,
                                              ,~ ,1xrn PILED· , ,    ) · , ·"'·   111
~~ ~ ;; ~ -; ; ; ;; ;-; ;-;~;;~ ~; ~ ----------'iy:1;,c·:,~:'.-,,:;:;;-::..~=~~ij

                    Plaintiff,                      17 Cr. 779 (LAP)

        -against-
                                                    MEMORANDUM AND ORDER

CHI PING PATRICK HO,

                    Defendant.

------------------------------------x
LORETTA A. PRESKA, Senior United States District Judge:


        Defendant Chi Ping Patrick Ho ("Ho") moves the Court to

suppress all evidence obtained or derived under the Foreign

Intelligence Surveillance Act ("FISA"), 50 U.S.C. § 1801 et

seq.,    ("FISA information") and disclose to the defense the FISA

application(s), order(s), and related materials (collectively,

"FISA materials").        As discussed, infra, after conducting a

careful and thorough in camera and ex parte review of the FISA

materials at issue, the Court denies Ho's Motion to Suppress and

for Disclosure of FISA Materials (the "Motion"), dated Apr. 16,

2018 [dkt. no. 66], concludes that there is no need for a

hearing on this issue and orders that the FISA materials and the

Government's classified submissions be maintained under seal by

the United States.        Although "the Court is 'necessarily

circumspect in [its] discussion'" given the classified nature of

                                          1
the materials, United States v. Medunjanin, No. 10-CR-19 1

(RJD), 2012 WL 526428, at *l (E.D.N.Y. Feb. 16, 2012)          (quoting

United States v. Abu-Jihaad, 630 F.3d 102, 130 (2d Cir. 2010)),

the rationale for this ruling is set forth in further detail

below.


I .     BACKGROUND


        On December 18, 2017, Ho was charged with one count of

Conspiracy to Violate the Foreign Corrupt Practices Act, in

violation of 18 U.S.C. § 371, four violations of the Foreign

Corrupt Practices Act, in violation of 15 U.S.C. §§ 78dd-2

and/or 78dd-3, and 18 U.S.C. § 2, one count of Conspiracy to

Commit Money Laundering, in violation of 18 U.S.C. § 1956(h),

and two counts of Money Laundering, in violation of 18 U.S.C.

§§    1956 (a) (2) (A) and 2.     (See Indictment, dated Dec. 18, 2017

[ dkt. no. 2 4 J • )

        On February 8, 2018, pursuant to 50 U.S.C. §§ 1806(c) and

1825(d), the Government notified Ho and the Court of its intent

to introduce into evidence at trial information obtained

pursuant to FISA.         (See Notice of Intent to Use Foreign

Intelligence Surveillance Act Information (the "Notice"), dated

Feb. 8, 2018      [ dkt . no. 4 5 J , 1. )


        Ho's Motion followed on April 16, 2018.       Ho asked the Court

to review the FISA materials in camera and ex parte, and

                                             2
suppress all FISA information that it determines was unlawfully

obtained or derived from the FISA electronic surveillance and

physical searches conducted by the Government.        (See Defendant's

Memorandum of Law in Support of His Motion to Suppress and for

Disclosure of FISA Materials ("Def. Mem."), dated Apr. 16, 2018

[dkt. no. 67], 2.)     Should the Court encounter questions in the

FISA materials as to the lawfulness of the FISA activity or

otherwise finds that the FISA activity warrants defense

counsel's perspective or an adversarial proceeding during its

review, Ho asked that the Court disclose to the defense, under

the appropriate security procedures and protective orders,

portions of the FISA materials to the extent necessary to

facilitate an accurate determination of the legality of the

electronic surveillance and physical searches.        (Id.)   Ho

reserved the right to move for disclosure if "due process [so]

require[d]" it under 50 U.S.C.    §§    1806(g), 1825(h) once the

defense "had an opportunity to review the Government's

anticipated production of classified discovery."        (Id. at 6

n. 3.)

         In response, on July 13, 2018, the Government submitted a

detailed unclassified memorandum in opposition to the Motion as

well as a comprehensive classified response and Sealed Appendix.

(See The Government's Unclassified Memorandum of Law in

Opposition to the Defendant's Motion to Suppress and for
                                    3
Disclosure of FISA Materials ("Govt. Opp."), dated July 13, 2018

[dkt. no. 106] .)    The Government included with its opposition a

Declaration and Claim of Privilege of the Attorney General of

the United States ("Deel. of Attorney Gen."), dated July 13,

2018 [dkt. no. 106-1], in which the Attorney General asserted

under oath that disclosure of the Government's classified FISA

materials or an adversary hearing would harm the national

security of the United States.       (Id.at'll3.)    In its

opposition, the Government refuted Ho's arguments regarding the

lawfulness of the electronic surveillance and physical search as

well as Ho's arguments in support of suppression and disclosure,

arguing instead that the FISA materials should be maintained by

the United States under seal.        (See Govt. Opp. at 32-33.)


     The Government also reserved the right to respond to a

future argument by Ho that due process requires disclosure under

50 U.S.C.   §§   1806(g), 1825(h),   (see id. at 15 n.15.), which Ho

ultimately made in his October 3, 2018 reply.        (See Defendant's

Reply Memorandum of Law in Further Support of His Motion to

Suppress and for Disclosure of FISA Materials ("Def. Reply"),

dated Oct. 3, 2018 [dkt. no. 133], 2.)        Thereafter, on October

30, 2018, the Government submitted a sur-reply on this issue.

(See The Government's Sur-Reply in Response to the Defendant's

Reply Memorandum of Law in Further Support of His Motion to



                                     4
Suppress and for Disclosure of FISA Materials ("Govt. Sur-

Reply"), dated Oct. 30, 2018 [dkt. no. 154] .)


II.   LEGAL STANDARD

  A. FISA Application


      Enacted in 1978, and subsequently amended, FISA establishes

a statutory framework under which the executive branch may

conduct electronic surveillance and physical searches and

collect "foreign intelligence information," as defined at

sections 1801(e) and 1821(1) of the statute, within the United

States.   See 50 U.S.C. § 1801 et seq.   In passing FISA, Congress

intended to settle the unresolved question of the applicability

of the Fourth Amendment warrant requirement to electronic

surveillance for foreign intelligence purposes and to state

unequivocally that such surveillance, when carried out through

the proper procedural channels, is lawful.    Medunjanin, 2012 WL

526428, at *1 (citing United States v. Stewart, 590 F.3d 93, 126

(2d Cir. 2009)).   "Accordingly, courts within the Second Circuit

repeatedly have upheld the legality of FISA's provisions in

light of the requirements imposed on the Government in

conducting surveillance to acquire foreign intelligence

information in particular cases."    Medunjanin, 2012 WL 526428,

at *1 (citing United States v. Abu-Jihaad, 531 F. Supp. 2d 299

(D. Conn. 2008), aff'd, 630 F.3d 102 (2d Cir. 2010); United


                                 5
States v. Sattar, No. 02-CR-395          (JGK), 2003 WL 22137012

(S.D.N.Y. Sept. 15, 2003), aff'd sub nom. United States v.

Stewart, 590 F.3d 93 (2d Cir. 2009); United States v. Rahman,

861 F. Supp. 247       (S.D.N.Y. 1994), aff'd, 189 F.3d 88    (2d Cir.

1999)).      As originally enacted, FISA covered only electronic

surveillance; however, it was amended in 1994 to cover physical

searches as well.        See In re Sealed Case, 310 F.3d 717, 722

(FISA Ct. Rev. 2002).         As such, FISA's provisions regarding

physical searches largely mirror those regarding electronic

surveillance.       See id.

       FISA authorizes the Chief Justice of the United States to

designate 11 district court judges to sit as judges on the

Foreign Intelligence Surveillance Court ("FISCn).           50 U.S.C.

§ 1803(a) (1).      The statute creates a procedure by which the

executive branch may apply for a judicial order from the FISC,

authorizing the use of electronic surveillance, physical

searches, or both within the United States, where a significant

purpose is the collection of foreign intelligence information.

Id.   §§   1804 (a) (6) (B), 1823 (a) (6) (B).


       The FISA application process begins with the Government's

filing of an ex parte, under seal, application with the FISC.

The application must be reviewed and approved by the Attorney

General and must include certain specified information.            See


                                         6
id.   §§   1804(a), 1823(a).       FISA applications to conduct

electronic surveillance pursuant to FISA must contain, among

other things:        (1) the identity of the federal officer making

the application;       (2) the identity, if known, or a description of

the specific target of the electronic surveillance;             (3) a

statement of the facts and circumstances supporting probable

cause to believe that the target is a "foreign power," as

defined at 50 U.S.C.         §§   180l(a), 1821(1), or an "agent of a

foreign power," as defined at 50 U.S.C.           §§   1801(b), 1821(1), and

that each facility or place at which the electronic surveillance

is directed is being used, or is about to be used, by a foreign

power or an agent of a foreign power;           (4) a statement of the

proposed minimization procedures to be followed;             (5) a detailed

description of the nature of the information sought and the type

of communications or activities to be subjected to the

surveillance;      (6) a certification, discussed below, of a high-

ranking official;          (7) a summary of the manner or means by which

the electronic surveillance will be effected and a statement

whether physical entry is required to effect the electronic

surveillance;       (8) the facts concerning and the action taken on

all previous FISA applications involving any of the persons,

facilities, or places specified in the application; and (9) the

proposed duration of the electronic surveillance.              See id.

§§    1804 (a) (1)- (9).

                                          7
     An application to conduct a physical search pursuant to

FISA must contain information similar to an application to

conduct electronic surveillance except that an application to

conduct a physical search must also contain a statement of the

facts and circumstances that justify an applicant's belief that

"the premises or property to be searched contains foreign

intelligence information" and that each "premises or property to

be searched is or is about to be owned, used, possessed by, or

is in transit to or from'' the target.   Id.§§ 1823(a)(l)-(8),

(a) (3) (B)- (C).


     Each FISA application must include a certification by the

Attorney General or another high-ranking executive branch

official with national security or defense responsibilities that

includes the following:     (1) that the certifying official deems

the information sought to be foreign intelligence

information;    (2) that a significant purpose of the surveillance

or search is to obtain foreign intelligence information;    (3)

that such information cannot reasonably be obtai.ned

by normal investigative techniques;    (4) that the type of foreign

intelligence information being sought corresponds to the

categories describes in section 1801(e) of this title; and (5)

includes a statement of the basis for the certification that the

information sought is the type of foreign intelligence

information designated, and such information cannot reasonably

                                  tJ
be obtained by normal investigative techniques.           See id.

§§   1804 (a) (6), 1823 (a) (6).


       FISA applications must contain a statement of the proposed

minimization procedures to be followed by the Government.               FISA

requires that such minimization procedures be "reasonably

designed in light of the purpose and technique of the

particular" electronic surveillance, physical search, or both,

"to minimize the acquisition and retention, and prohibit the

dissemination, of nonpublicly available information concerning

unconsenting United States persons consistent with the need of

the United States to obtain, produce, and disseminate foreign

intelligence information."         Id. §§ 1801 (h) (1), 1821 (4) (A).

"United States person" is a defined term under FISA.            See id.

§§   1801 (i), 1821 (1).


       FISA requires the Attorney General to adopt minimization

procedures.      See id.    To fulfill this statutory requirement, the

Attorney General has adopted standard minimization procedures

that apply to every FISA application.          See United States v.

Sherifi, 793 F. Supp. 2d 751, 756 (E.D.N.C. 2011).            As the

Government notes, "the FISA-obtained or -derived information in

this case was acquired, retained, and disseminated by the FBI in

accordance with FISA' s minimization requirements, the standard




                                       9
minimization procedures ('SMPs') adopted by the Attorney General

and approved by the FISC."         (Govt. Opp. at 26.)

     B. FISC Order


       After review of the FISA application, a FISC judge shall

enter an ex parte order granting the Government's application

for electronic surveillance, physical search, or both, provided

the judge makes certain specific findings, including that on the

basis of the facts submitted by the applicant there is probable

cause to believe that:        (1) the target of the electronic

surveillance or physical search is a foreign power or an agent

of a foreign power, except that no United States person may be

considered an agent of a foreign power solely upon the basis of

activities protected by the First Amendment to the Constitution

of the United States; and (2)       for electronic surveillance, each

of the facilities or places at which the electronic surveillance

is directed is being used, or is about to be used, by a foreign

power or an agent of a foreign power; or (3) for physical

searches, the premises or property to be searched is or is about

to be owned, used, possessed by, or is in transit to or from an

agent of a foreign power or a foreign power.         See 50 U.S.C.

§§   1805 (a) (2), 1824 (a) (2).


       In addition to the probable cause findings, the FISC judge

must also find that:        (1) the application has been made by a

                                      10
federal officer and approved by the Attorney General;                 (2) the

proposed minimization procedures meet the respective definitions

of minimization procedures for electronic surveillance and

physical searches; and (3) the application contains all

statements and certifications required by 50 U.S.C.               §   1804 for

electronic surveillance and 50 U.S.C.      §    1823 for physical

searches and, if the target is a United States person, the

certification or certifications are not clearly erroneous on the

basis of the statement made under 50 U.S.C.           §§   1804 (a) (7) (E) and

1823 (a) (6) (E) and any other information furnished under 50

U.S.C.   §§   1804(d) and 1823(c).   See id.    §§   1805(a), 1824(a).


       As indicated, supra, if the FISC judge finds the Government

has satisfied the statute's requirements, the judge then must

issue an ex parte order approving the electronic surveillance,

physical search, or both.      Id.   Such an order must describe,

among other things, the target, the information sought, and the

means or manner of acquiring such information.              Id.

§§   1805 (c) (1), 1824 (c) (1). The order must also set forth the

period of time during which the electronic surveillance or

physical searches are approved.       See id.   §§   1805 (c) (1) (E),

1824 (c) (1) (E).   Under FISA, electronic surveillance or physical

searches targeting a United States person may be approved for up

to 90 days, and those targeting a non-United States person may

be approved for up to 120 days.       See id.   §§   1805 (d) (1),

                                     11
1824(d) (1).       Extensions may be granted, but only if the

Government submits another application that complies with FISA's

requirements.        See id.   §§     1805 (d) (2), 1824 (d) (2).


  C. FISA and Criminal Prosecution


       If the Attorney General approves the use of information

collected pursuant to FISA in a criminal prosecution, and the

Government intends to offer into evidence, or otherwise use or

disclose the information at the trial of an "aggrieved person,"

as defined at 50 U.S.C.          §§    1801(k), 1821(2), the Government must

first notify the aggrieved person and the court of its intent.

See id.     §§   1806(c), 1825(d).        After receiving such notice, the

aggrieved person may move to suppress the use of the FISA

information on the basis that it was obtained unlawfully or that

the electronic surveillance or physical search was not conducted

in compliance with an order of authorization or approval.              See

id.   §§   1806 (e), 1825 (f).


       If an aggrieved person moves to suppress FISA information

or for disclosure of the FISA material, then, upon the filing of

an affidavit by the Attorney General stating under oath that

disclosure of such material or an adversary hearing would harm

the national security of the United States, the court must

review the FISA materials in camera and ex parte to determine

whether the electronic surveillance or physical search of the


                                            12
aggrieved person was lawfully authorized and conducted.             See id.

§§    1806 (f), 1825 (g).


        The court may disclose "portions of" the FISA materials to

the aggrieved person "only where such disclosure is necessary to

make an accurate determination of the legality" of the

electronic surveillance or physical search.         Id.   §§   1806(f),

1825(g).     Thus, the propriety of the disclosure of any FISA

materials to a defendant may not even be considered unless and

until the court has first concluded that it is unable to make an

accurate determination of the legality of the acquired

collection after reviewing the Government's submissions, as well

as any supplemental pleadings that the court may request, in

camera and ex parte.


        Here, the Government has notified Ho and the Court that it

intends to offer into evidence, or otherwise use or disclose,

FISA information in this case.      (See Notice at 1.)         Ho has filed

the Motion seeking suppression and disclosure.            (See Motion at

1.)    Additionally, the Government has filed a declaration from

the Attorney General stating, under oath, that disclosure of the

FISA materials at issue or an adversarial hearing with respect

to such materials would harm the national security of the United

States.      (See Deel. of Attorney Gen. at i 3.)    Accordingly, the




                                   13
Court's duty to perform an in camera and ex parte review is

triggered, and the Court has carefully engaged in such a review.


III. DISCUSSION

  A. Constitutionality of the Court's Review


     At the outset, the Court is satisfied that FISA's in camera

and ex parte review provisions comport with the Constitution's

due process requirements.    The constitutionality of these

provisions has been affirmed by every federal court that has

considered the matter, including the Court of Appeals.     See Abu-

Jihaad,   630 F.3d at 129 (affirming district court's

determination that ftits in camera, ex parte review permitted it

to assess the legality of the challenged surveillance and the

requirements of due process did not counsel otherwise");

Stewart, 590 F.3d at 126 (noting that ''the procedures fashioned

in FISA [are] a constitutionally adequate balancing of the

individual's Fourth Amendment rights against the nation's need

to obtain foreign intelligence information" (citation omitted));

United States v. Fishenko, No. 12-CV-626 (SJ), 2014 WL 4804215,

at *2 (E.D.N.Y. Sept. 25, 2014)   (citing numerous decisions by

district courts in this Circuit and concluding that "there is no

question as to the constitutionality of FISA"); see also United

States v. El-Mezain, 664 F.3d 467, 567 (5th Cir. 2011), as

revised (Dec. 27, 2011)   (agreeing with district court that its


                                  14
in camera, ex parte review ensured the defendant's

constitutional and statutory rights were not violated); United

States v. Damrah, 412 F.3d 618, 624 (6th Cir. 2005)    ("FISA's

requirement that the district court conduct an ex parte, in

camera review of FISA materials does not deprive a defendant of

due process"); United States v. Ott, 827 F.2d 473, 476-77 (9th

Cir. 1987)   (finding FISA's review procedures do not deprive a

defendant of due process).    Accordingly, this Court's in camera

and ex parte review of the FISA materials at issue does not

violate Ho's constitutional due process rights.

  B. Legality of the Electronic Surveillance and Physical Search


     In evaluating the legality of the electronic surveillance

and physical search, a reviewing court's in camera and ex parte

review should determine:     (1) whether the certification

submitted by the executive branch in support of a FISA

application was properly made;    (2) whether the application

established probable cause, as required by FISA; and (3) whether

the electronic surveillance and physical search were properly

minimized.   See Abu-Jihaad, 630 F.3d at 130-31; United States v.

Elshinawy, No. 16-CR-0009 (ELH), 2017 WL 1048210, at *2 (D. Md.

Mar. 20, 2017).   The Court is satisfied that these requirements

have been met.




                                  15
        1. Certification


      A certification submitted in support of a FISA application

should be ''subject to 'minimal scrutiny by the courts•n and

"should be presumed valid.n      See, e.g., Abu-Jihaad, 630 F.3d at

130 (citations omitted).      In reviewing a FISA application

presented to the FISC, a FISC judge is not to "second-guessn the

executive branch's certification that the objective of the

electronic surveillance or physical search was foreign

intelligence information.      Sattar, 2003 WL 22137012, at *13

(citation omitted).      FISA's text further indicates Congress's

intent that a court reviewing the propriety of the FISC order is

to have "no greater authority to second-guess the executive

branch's certifications than has then FISC judge.         Stewart, 590

F.3d at 128 (citation omitted).

       Although not contested here by Ho, the Court notes that it

adheres to the finding of the Court of Appeals that the

"significant purposen standard contained in 50 U.S.C.

§§   1804 (a) (6) (B) and 1823 (a) (6) (B) 's certification requirements

is constitutional.      See Abu-Jihaad, 630 F. 3d at 131 (" [W] e

identify no constitutional infirmity in Congress's decision to

allow FISA warrants to issue on certification of a 'significant

purpose' to obtain foreign intelligence information.n (citation

omitted)); see id. at 128-29 ("[W]e hold that certification of a


                                     16
significant purpose to obtain foreign intelligence information,

together with satisfaction of all other FISA requirements, is

reasonable and, therefore, sufficient to support the issuance of

a warrant under the Fourth Amendment.").    After conducting a

careful in camera and ex parte review of the certifications at

issue here, and affording this discussion the "necessar[y]

circumspect[ion]" given the classified nature of the materials

at issue, Abu-Jihaad, 630 F.3d at 130, the Court has no

difficulty concluding that the certifications were made in

accordance with FISA's requirements.

      2. Probable Cause


     When a defendant moves to suppress FISA information or

seeks disclosure of FISA materials, the defendant's motion is

evaluated using FISA's probable cause standard.     See, e.g.,

Medunjanin, 2012 WL 526428, at *2.     Although federal courts are

not in agreement as to whether the FISC's probable cause

determination should be reviewed de novo or afforded due

deference, the Court of Appeals affords due deference to the

determinations of the FISC.   See Stewart, 590 F.3d at 128.


     As indicated, supra, FISA requires a finding of probable

cause to believe that:    (1) the target of the electronic

surveillance or physical search is a foreign power or an agent

of a foreign power, except that no United States person may be

                                 17
considered an agent of a foreign power solely upon the basis of

activities protected by the First Amendment to the Constitution

of the United States; and (2) for electronic surveillance, each

of the facilities or places at which the electronic surveillance

is directed is being used, or is about to be used, by a foreign

power or an agent of a foreign power; or (3) for physical

searches, the premises or property to be searched is or is about

to be owned, used, possessed by, or is in transit to or from an

agent of a foreign power or a foreign power.         See 50 U.S.C.

§§   1805 (a) (2), 1824 (a) (2).   It is this standard-not the standard

applicable to criminal search warrants-that this Court must

apply.    Medunjanin, 2012 WL 526428, at *6 (''[N]o branch of

Government-whether executive or judicial-need make a probable

cause finding of actual or potential criminal activity to

justify a FISA warrant.").         As the Government correctly points

out, federal courts have uniformly held that FISA's different

probable cause standard does not violate the Fourth Amendment's

reasonableness requirement.         See, e.g., Abu-Jihaad, 630 F.3d at

120 (rejecting defendant's Fourth Amendment claim and listing 16

cases that stand for the proposition that FISA does not violate

the Fourth Amendment).


       Here, having reviewed the FISC's probable cause

determinations while affording these findings the requisite due

deference, the Court concludes that the FISA application(s)

                                      18
readily meet FISA's probable cause standard and do so with

clarity and specificity.     "The Court cannot say more without the

risk of divulging classified information."      Medunjanin, 2012 WL

526428, at *11.     Accordingly, the Court finds that there was

sufficient probable cause to establish that the FISA information

in this case was lawfully acquired.


        3. Minimization


      Once a reviewing court is satisfied that the electronic

surveillance and physical search were properly certified and the

FISA information was lawfully acquired pursuant to FISA, it must

then examine whether the electronic surveillance and physical

search were lawfully conducted.      See 50 U.S.C.   §§   1806(e) (2),

1825 (f) (1) (B).   In order to do so, the reviewing court must

determine whether the Government followed the relevant

minimization procedures to minimize appropriately the

information acquired pursuant to FISA.      See Elshinawy, 2017 WL

1048210, at *11.

       FISA expressly states that the Government is not required

to minimize information that is "evidence of a crime," whether

or not it is also foreign intelligence information.          50 U.S.C.

§§   1801 (h) (3), 1821 (4) (c); see also United States v. Isa, 923

F.2d 1300, 1304 (8th Cir. 1991)     ("There is no requirement that

the 'crime' be related to foreign intelligence.").          As a result,


                                   19
to the extent that certain communications of a United States

person may be evidence of a crime or otherwise may establish an

element of a substantive or conspiratorial offense, such

communications need not be minimized.     See Isa, 923 F.2d at

1305.

        Importantly, minimization requirements "are subject to a

rule of reason."     United States v. Aziz, 228 F. Supp. 3d 363,

378 (M.D. Pa. 2017)    (quoting United States v. Rosen, 447 F.

Supp. 2d 538, 553 (E.D. Va. 2006)).     FISA's legislative history

reflects that Congress envisioned "the court's role" as

determining "whether a good faith effort to minimize was

attempted."    Aziz, 228 F. Supp. 3d at 378 (quoting S. REP. No.   95-

701, at 39-40 (1978)    (hereinafter "Senate Report")).   "Congress

did not intend for nominal failure to abide the minimization

procedures to undercut entire investigations."     Aziz, 228 F.

Supp. 3d at 378 (citing Senate Report at 21-22).     Absent

evidence that "on the whole" there has been a "complete[)"

disregard for the minimization procedures, the fact that some

communications should have been minimized does not affect the

admissibility of others that were properly acquired and

retained.     Senate Report at 39-40 (citations omitted); see also

Medunjanin, 2012 WL 526428, at *12 (finding disclosure and

suppression not warranted where "failure to adhere to [the

minimization) protocol was de minimis").

                                  20
      Based on the foregoing, and having reviewed the

Government's submissions on this point thoroughly and in their

entirety, the Court finds that the electronic surveillance and

physical search were conducted in conformity with an order of

authority or approval and furthermore, that the electronic

surveillance and physical search were lawfully conducted under

the minimization procedures adopted by the Attorney General and

approved by the FISC.         Specifically, the Court is satisfied that

the minimization procedures utilized by the Government were

"reasonably designed in light of the purpose and technique of

the particular" electronic surveillance and physical search

involved.    50 U.S.C.   §§    1801(h) (1), 1821(4) (A); see also

Medunjanin, 2012 WL 526428, at *11.


       The Court is also satisfied that the "minimization

procedures [were] followed" in this case.          50 U.S.C.

§§   1805 (c) (2) (A), 1824 (c) (2) (A); see also Medunjanin, 2012 WL

526428, at *12.     Although the Government acknowledged that in

"limited occasions described herein[,]               certain

communications were not properly minimized," the Court finds

that the Government's failure to abide by minimization

procedures in these instances was de minimis and that "on the

whole the agents have shown a high regard for the right of

privacy and have done all they reasonably could to avoid

unnecessary intrusion."         Medunjanin, 2012 WL 526428, at *12.

                                       21
(quoting Senate Report at 39-40).          Thus, the Court will not

suppress the fruits of the electronic surveillance and physical

search on this basis.     See Medunjanin, 2012 WL 526428, at *12


     Accordingly, the Court finds that the electronic

surveillance and physical search were lawfully authorized and

conducted in compliance with FISA.          Because the Court has

readily determined the lawfulness of the FISA activity based on

the Government's submissions, the Court further finds that the

disclosure of the FISA materials at issue, or any portions

thereof, to Ho is not "necessary to make an accurate

determination of the legality of" the electronic surveillance or

physical search.   50   u.s.c.   §§   1806(f), 1825(g).


     This conclusion falls in line with binding precedent.

Federal courts, including the Court of Appeals, have repeatedly

and consistently held that FISA anticipates that disclosure of

FISA materials "is the exception and ex parte, in camera

determination is the rule."       Abu-Jihaad, 630 F.3d at 129

(quoting Stewart, 590 F.3d at 129); see also United States v.

Omar, 786 F.3d 1104, 1110 (8th Cir. 2015)         (stating disclosure to

the defense and an adversarial hearing are the ''exception

occurring only when necessary."        (quoting Isa, 923 F.2d at

1306)).   Tellingly, every court that has addressed a motion to

suppress FISA information or to disclose FISA materials, with


                                      22
the exception of one whose ruling was subsequently overturned,

has been able to reach a conclusion on the legality of the

relevant FISA materials based on its in camera and ex parte

review.   See, e.g., United States v. Gartenlaub, No. 16-50339,

2018 WL 4761630, at *2 (9th Cir. Oct. 2, 2018)   (affirming

district court upon "conduct[ing] an in camera review of the

underlying FISA materials" and "conclud[ing] that the disclosure

of the FISA materials to [defendant] was not 'necessary to make

an accurate determination of the legality of the search'"

(citing 50 U.S.C. § 1825(g) )); El-Mezain, 664 F.3d at 566

(quoting district court's statement that "no court has ever

ordered that FISA materials be disclosed or that an adversarial

hearing be conducted to assist the court in determining the

legality of FISA surveillance"); In re Grand Jury Proceedings of

Special Apr. 2002 Grand Jury, 347 F.3d 197, 203 (7th Cir. 2003)

(noting that no court has ever ordered disclosure of FISA

materials rather than conducting in camera and ex parte review

and rejecting appellant's argument that "this is that one-in-a-

million case where disclosure is necessary"); Medunjanin, 2012

WL 526428, at *10 (noting that "[n]o United States District

Court or Court of Appeals has ever determined that disclosure to

the defense of such materials was necessary to determine the

lawfulness of surveillance or searches under FISA"   (quoting

United States v. Warsame, 547 F. Supp. 2d 982, 987 (D. Minn.

                                23
2008)); Sattar, 2003 WL 22137012, at *6 (''[T]his court knows of

no instance in which a court has required an adversary hearing

or disclosure in determining the legality of a FISA

surveillance." (quoting United States v. Nicholson, 955 F. Supp.

588, 592 (E.D. Va. 1997)); United States v. Thomson, 752 F.

Supp. 75, 79 (W.D.N.Y. 1990)    (noting that no court "has found

disclosure or an adversary hearing necessary").      As indicated,

supra, the only district court to order disclosure was swiftly

overturned on appeal.   See United States v. Daoud, No. 12-CR-

723, 2014 WL 321384, at *3 (N.D. Ill. Jan. 29, 2014), rev'd, 755

F.3d 479, 481-85 (7th Cir. 2014), reh'g en bane denied, 761 F.3d

678 (7th Cir. 2014), cert. denied, --- U.S. ----, 135 S.Ct.

1456, 191 L.Ed.2d 369 (2015).


     Accordingly, in light of the Court's conclusion that the

electronic surveillance and physical search were lawfully

authorized and conducted, "it need not, and does not, reach" the

Government's argument that "the 'good faith' exception to the

exclusionary rule [articulated in United States v. Leon, 468

U.S. 897 (1984)] applies in this case."    Abu-Jihaad, 531 F.

Supp. 2d at 313 n.12.   (See Govt. Opp. at 22-23.)


  C. Exculpatory Materials


     After making a determination of the legality of the

electronic surveillance and physical search, the Court then must

                                  24
determine whether the FISA materials at issue contain

exculpatory materials that due process requires be disclosed to

the defense.      See 50 U.S.C.   §   1806(g)   ("If the court determines

that the surveillance was lawfully authorized and conducted,"

the court "shall" deny motions to suppress and disclose FISA

materials, "except to the extent that due process requires

discovery or disclosure"); see also id.          §   1825 (h)   (same as to

physical searches).

     "In enacting FISA[,] Congress intended to restrict, as much

as constitutionally possible, discovery of FISA materials."

United States v. Spanjol, 720 F. Supp. 55, 59 (E.D. Pa. 1989).

50 U.S.C.   §§    1806(g) and 1825(h)'s due process exceptions "limit

permissible discovery to that which is constitutionally

mandated, such as the obligations articulated in Brady v.

Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963) ."

Aziz, 228 F. Supp. 3d at 370; see also Thomson, 752 F. Supp. at

83 (finding "discovery beyond that constitutionally mandated by

Brady .          is inapplicable to discovery of" FISA materials).


     Under Brady, the Government is obligated "to disclose

favorable evidence to the accused where such evidence is

'material' either to guilt or to punishment."              United States v.

Coppa, 267 F.3d 132, 139 (2d Cir. 2001).             Evidence is "material"

under Brady only if disclosure of the evidence would lead to "a


                                       25
'reasonable probability' of a different result" in the outcome

of a trial.     Kyles v. Whitley, 514 U.S. 419, 434 (1995).


     The Court's in camera and ex parte review of the FISA

materials at issue reveals no exculpatory material that must be

disclosed to Ho on the basis of Brady and its progeny.         See

Aziz, 228 F. Supp. 3d at 370; see also Abu-Jihaad,     630 F.3d at

129 (affirming denial of defense motion and stating that, "upon

our own review of the materials,         . the requirements of due

process did not counsel otherwise"); Stewart, 590 F.3d at 129

(finding, upon the court's "own review of the materials,

no error in the district court's determination that disclosure

was unnecessary for an accurate determination of the legality of

the surveillance at issue or to satisfy the requirements of due

processn).     Accordingly, the Court rejects Ho's claim that the

FISA materials at issue, even if lawful, are "highly likely to

contain Brady material,n (Def. Reply at 2), and finds that 50

U.S.C.   §§   1806(g) and 1825(h) do not mandate disclosure.




                                   26
IV.   CONCLUSION

      For the reasons stated above, the Court denies Ho's Motion

to Suppress and for Disclosure of FISA Materials [dkt. no. 66],

concludes that there is no need for a hearing on this issue, and

orders that the FISA materials and the Government's classified

submissions be maintained under seal by the United States.


      SO ORDERED.



Dated:     New York, New York
           November !i}_, 2018

                                 ~O-~det_
                          LORETTA A. PRESKA
                          Senior United States District Judge




                                 27
